DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive.
With respect to applicant arguments with respect to the newly amended claims, the examiner respectfully disagrees.  As pointed out below, in para. [0244] an interface module (46540/46560) is adapted, through an user interaction which defines a time period in which data is to be presented in a chronological/sequential order to form a table with several data files, thereby selecting multiple desired ones of the plurality of data files, as saved in a database 46600 [229], for uninterrupted sequential analysis.  Hence, the user, using the interface, defines a chronological time Boolean to select multiple data files (i.e. as seen in the chronologic table) that fall within the defined time period, for uninterrupted sequential analysis as seen in Fig. 47 while data not selected is not analyzed. Thereby reading on the claimed invention.  The examiner suggests further defining how the data is selected or how the analysis is considered “uninterrupted” to overcome the current art rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an interface module adapted to select for analysis desired ones of the plurality of data files; an input/output module adapted to retrieve a first one of the desired data files; the interface module adapted to present visualizations of the current data file and the sequence of derived 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furem et al. (WO2015/101150).

	With respect to claim 8, Furem et al. teaches an apparatus for continuous playback of machine vibration data that is stored in a plurality of data files, the apparatus comprising: 
an interface module (46540/46560) adapted to select [244] multiple desired ones (i.e. as a user is capable of requesting data in a chronological order to form a selectable chronologic table) of the plurality of data files (as saved in a database 46600, [229]) for uninterrupted sequential analysis (i.e. for example at s47700 the rendered data selected according to the user is analyzed uninterrupted), an input/output module (46500) adapted to retrieve a first one of the desired data files [229], a processor (46160) adapted to designate the first of the desired data files as a current data file (as desired by a user), the processor (46160) adapted to calculate a sequence of derived measurements [243] based on a subsampling (i.e. a subset of the file, [270]) of the current data file (i.e. a user defined time interval, [243]), the interface module (46540) adapted to present visualizations of the current data file [241] and the sequence of derived measurements (in a user defined function of time), the input/output module (46500) adapted to retrieve a subsequent one of the desired data files (from the database 46600), the processor (46160) adapted to designate the subsequent one of the desired data files as the current data file (according to the chronological order defined by the user via the interface module 46540), the processor (46160) adapted to iteratively process all of the desired data files (as set by the user via 46540/46560), and a non-transitory computer-readable storage module (46600) adapted to store selected portions of the derived measurements [258].


	With respect to claims 2, 9 and 16, Furem et al. teaches the apparatus wherein the desired ones of the plurality of data files (as stored) comprise all of the plurality of data files (as stored in the memory, and selectively presented based on the desire of the user [233]).

	With respect to claims 3, 10 and 17 Furem et al. teaches the apparatus wherein the desired ones of the plurality of data files are retrieved in chronological order [243].

	With respect to claims 4, 11 and 18, Furem et al. teaches the apparatus wherein the desired ones of the plurality of data files are retrieved in a user-defined order (i.e. an order define by the user [242], for example, a chronological order [243]).

	With respect to claims 5, 12 and 19, Furem et al. teaches the apparatus wherein the subsampling of the current data file is performed at a user-defined rate (i.e. a sampling rate that can be define by a user, [239] [252].

 wherein the subsampling of the current data file is performed at a computer-defined rate (i.e. capable of being determined automatically based on the sensor type) based at least in part upon properties of the current data file (directly related to the type of sensor in which the data was collect [239]).

	With respect to claims 7, 14 and 20, Furem et al. teaches the apparatus wherein the derived measurements include a sub-spectrum (i.e. a specific time frame of interest defined by the user and then processed via Fourier transform, [286]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haub et al. (8,060,483) which discloses a method for managing measurement data.
Killoren Clark et al. (7,912,674) which discloses a method for processing chronological measurements of time dependent measured parameters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW G MARINI/Primary Examiner, Art Unit 2853